DETAILED ACTION
This office action is responsive to application 16/963,166 filed on July 17, 2020.  Claims 1-18 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on July 17, 2020 and August 24, 2020 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Lack of clarify and precision.  Claim 4 recites “posulate” at line 5 thereof, and it appears that this recitation should instead recite “postulate” in order to improve clarity.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“reading part” in claims 1-16 and 18
	“photoelectric conversion element” in claims 14-16
	“transfer element” in claims 14-16
	“source follower element” in claims 14-16
	“reset element” in claims 14-16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim limitations are interpreted under 35 USC 112(f) as follows:
	The “reading part” in claims 1-16 and 18 corresponds to the reading part (90) of figure 1, which includes a vertical scanning circuit (30), reading circuit (40), horizontal scanning circuit (50) and timing control circuit (60, see paragraph 0054 of US 2021/0127080).
	The “photoelectric conversion element” in claims 14-16 corresponds to a photodiode (paragraph 0067 of US 2021/0127080).
	The “transfer element” in claims 14-16 corresponds to a transfer transistor (paragraph 0067 of US 2021/0127080).
	The “source follower element” in claims 14-16 corresponds to a source follower transistor (paragraph 0067 of US 2021/0127080).
	The “reset element” in claims 14-16 corresponds to a reset transistor (paragraph 0067 of US 2021/0127080).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the response data generating part sets the reliability such that the reliability takes a minimum when the area of the overlap between the distributions of the two output values, which is estimated based on the first difference”.  It is unclear what is meant by this limitation.  Therefore, claim 5 is deemed indefinite by the Examiner.
Claim 6 recites “the response data generating part sets the reliability such that the reliability takes a maximum when the area of the overlap between the distributions of the two output values, which is estimated based on the first difference”.  It is unclear what is meant by this limitation.  Therefore, claim 6 is deemed indefinite by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (WO 2016/167076) in view of Ishiki et al. (“Error Bit Analysis and Countermeasure Method of CIS-PUF”).  US 2018/0115723 is assumed to be a valid English translation of WO 2016/167076 and portions cited herein refer thereto.  The Ishiki et al. reference was provided by Applicant along with the IDS filed August 24, 2020.  WO 2016/0167076 was provided by Applicant along with the IDS filed July 17, 2020.

	Consider claim 1, Takayanagi et al. teaches:
	A solid-state imaging device (figures 1, 2, 4 and 22) comprising: 
	a pixel part (pixel portion, 20, figure 1) having a plurality of pixels arranged in a matrix pattern, the pixels having a photoelectric converting function (see paragraph 0044); 
	a reading part (reading part, 90, figure 1) for reading a pixel signal from the pixel part (The reading part (90) includes a vertical scanning circuit (30), readout circuit (40), horizontal scanning circuit (50) and timing control circuit (60), paragraph 0042.); and 
	a response data generating part (key generation part, 82, figures 4 and 22, paragraph 0061) including a fuzzy extractor (figures 22A and 22B, paragraphs 0129 and 0130), the response data generating part (82) generating response data including a unique key (“initial key”) in association with at least one selected from the group consisting of variation information of the pixels (“white point output”, W, figure 22A) and variation information of the reading part (For instance, the initial key is associated with white flaws of the pixels, paragraphs 0131, 0132, 0062-0067 and 0128, see figure 22A.), wherein, 
	when regenerating a key, the response data generating part (82, figure 4 and 22) generates a unique key (“regeneration key”) using helper data (“helper data”) acquired in generation of an initial key (“initial key”) and variation information (“white point output”, W’) acquired in the regeneration of the key (see paragraphs 0133-0135, figure 22B).
	However, Takayanagi et al. does not explicitly teach that the regeneration key is generated using reliability information determined based on the variation information acquired in the regeneration of the key.
	Ishiki et al. similarly teaches generating a unique ID (i.e. key) for a device by utilizing pixel variations in CMOS image sensors (see the first paragraph of “2. Error bit analysis of CIS-PUF”).
	However, in the first paragraph of “2. Error bit analysis of CIS-PUF” Ishiki et al. teaches that the repeatability of the IDs was checked, and the probability of an error bit (bit inversion rate) was 0.86%.  To remedy this, Ishiki et al. teaches that stable and unstable bits (i.e. reliability information) are determined by examining the output distribution of 100 images (see the second paragraph of “2. Error bit analysis of CIS-PUF”).  Ishiki et al. teaches that this reliability information is used to mask unstable bits in ID regeneration (i.e. key regeneration) in “3. Bit masking for reducing errors”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 2, and as applied to claim 1 above, Takayanagi et al. further teaches that the variation information is acquired as a multi-bit digital value in which each bit corresponds to two output values (see paragraphs 0069-0073).
	Takayanagi et al. does not explicitly teach that the response data generating part uses as the reliability information the two output values of the variation information.
	Ishiki et al. further teaches that the response data generating part uses as the reliability information the two output values of the variation information (i.e. to determine error bits (see “2. Error bit analysis of CIS-PUF”)).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the response data generating part taught by the combination of Takayanagi et al. and Ishiki et al. use as the reliability information the two output values of the variation information as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 3, and as applied to claim 2 above, Takayanagi et al. does not explicitly teach that a difference between the two output values of the variation information is used to determine likelihood of bit inversion, and wherein the response data generating part determines the reliability information based on the difference between the two output values of the variation information acquired in the regeneration of the key.
	Ishiki et al. further teaches that a difference between the two output values of the variation information is used to determine likelihood of bit inversion (“bit inversion rate”, see “2. Error bit analysis of CIS-PUF”), and wherein the response data generating part determines the reliability information (i.e. stable and unstable bits) based on the difference between the two output values of the variation information acquired in the regeneration of the key (see “2. Error bit analysis of CIS-PUF”).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 4, and as applied to claim 2 above, Takayanagi et al. does not explicitly teach that the response data generating part assumes that a first difference between the two output values of the variation information acquired in the regeneration of the key is the same as a second difference between averages of the output values, and sets the reliability under a postulate that, as the first difference increases, an area of an overlap between distributions of the two output values decreases and a likelihood of bit inversion decreases and that, as the first difference decreases, the area of the overlap between the distributions of the two output values increases and the likelihood of bit inversion increases.
	Ishiki et al. further teaches that the response data generating part assumes that a first difference between the two output values of the variation information acquired in the regeneration of the key is the same as a second difference between averages of the output values (i.e. “By multiplying the distribution of Figure 5 by the bit inversion probability of Figure 4”, see “2. Error bit analysis of CIS-PUF”), and sets the reliability under a postulate that, as the first difference increases, an area of an overlap between distributions of the two output values decreases and a likelihood of bit inversion decreases (see the “stable bit” distribution in figure 2(a)) and that, as the first difference decreases, the area of the overlap between the distributions of the two output values increases and the likelihood of bit inversion increases (see the “unstable bit” distribution in figure 2(b)).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 5, and as applied to claim 4 above, Takayanagi et al. does not explicitly teach that the response data generating part sets the reliability such that the reliability takes a minimum when the area of the overlap between the distributions of the two output values, which is estimated based on the first difference, and the reliability increases toward a maximum as the area of the overlap decreases.
	Ishiki et al. further teaches that the response data generating part sets the reliability such that the reliability takes a minimum when the area of the overlap between the distributions of the two output values (see the “unstable bit” distribution in figure 2(b)), which is estimated based on the first difference, and the reliability increases toward a maximum as the area of the overlap decreases (see the “stable bit” distribution in figure 2(a)).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 6, and as applied to claim 4 above, Takayanagi et al. does not explicitly teach that the response data generating part sets the reliability such that the reliability takes a maximum when the area of the overlap between the distributions of the two output values, which is estimated based on the first difference, and the reliability decreases toward a minimum as the area of the overlap increases.
	Ishiki et al. further teaches that the response data generating part sets the reliability such that the response data generating part sets the reliability such that the reliability takes a maximum when the area of the overlap between the distributions of the two output values, which is estimated based on the first difference, and the reliability decreases toward a minimum as the area of the overlap increases (see the “unstable bit” distribution in figure 2(a)).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 7, and as applied to claim 2 above, Takayanagi et al. does not explicitly teach that under such assumption that a first difference between the two output values of the variation information acquired in the regeneration of the key is different from a second difference between averages of the output values, that acquired values vary among respective attempts, and that there are both cases where the first difference is larger than the second difference and where the first difference is smaller than the second difference, the response data generating part sets the reliability while taking into consideration how far the first difference is different from the second difference.
	Ishiki et al. further teaches that under such assumption that a first difference between the two output values of the variation information acquired in the regeneration of the key is different from a second difference between averages of the output values, that acquired values vary among respective attempts, and that there are both cases where the first difference is larger than the second difference and where the first difference is smaller than the second difference (see the “average number of error bits” and “theoretical number of error bits” in figure 6), “3. Bit masking for reducing errors”), the response data generating part sets the reliability while taking into consideration how far the first difference is different from the second difference (see “number of excluded bits” in figure 6, “3. Bit masking for reducing errors”).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 8, and as applied to claim 7 above, Takayanagi et al. does not explicitly teach that the response data generating part sets the reliability under such assumption that the first difference is within a range of +-α of the second difference and while taking into consideration how far the first difference is different from the second difference
	Ishiki et al. further teaches that the response data generating part sets the reliability under such assumption that the first difference is within a range of +-α of the second difference (see the “average number of error bits” and “theoretical number of error bits” in figure 6), “3. Bit masking for reducing errors”) and while taking into consideration how far the first difference is different from the second difference (see “number of excluded bits” in figure 6, “3. Bit masking for reducing errors”).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 9, and as applied to claim 1 above, Takayanagi et al. further teaches that the fuzzy extractor includes: an initial key generating part (810, figure 22A) for generating the initial key (“initial key”) and the helper data (“helper data”) based on variation information (W) acquired as a response when the initial key is generated (see figure 22A, paragraphs 0130-0133); and a key regenerating part (820, figure 22B) for, when a key is regenerated, generating a unique key (“regeneration key”) in a soft-decision manner using the helper data (“helper data”) acquired in generation of the initial key (see figure 22B) and variation information (W’) acquired as a response including an error when the key is regenerated (see figure 22B, paragraphs 0134 and 0135)
	Ishiki et al. teaches that key is regenerated using reliability information determined based on the variation information acquired in the regeneration of the key (see claim 1 rationale).

	Consider claim 10, and as applied to claim 9 above, Takayanagi et al. further teaches that the initial key generating part (810, figure 22A) includes: a first hash part (hash part, 8214) for subjecting the variation information W, which is acquired as a response, to a hash function (Hash) to acquire a hash value and outputting the hash value as the initial key (see figure 22A, paragraphs 0131-0133); and an exclusive OR part (XOR, 8213) for performing an exclusive OR operation on the acquired variation information W and a codeword C of an error correction code generated using a random number (R) and output a result of the exclusive OR operation (WxorC) as the helper data (see figure 22A, paragraphs 0131-0133).

	Consider claim 14, and as applied to claim 1, Takayanagi et al. further teaches that the pixels (see figure 2) include: a photoelectric conversion element (PD) for storing therein, in a storing period, charges generated by the photoelectric conversion; a transfer element (TRG-Tr) for transferring, in a transfer period, the charges stored in the photoelectric conversion element (PD); a floating diffusion (FD) to which the charges stored in the photoelectric conversion element (PD) are transferred through the transfer element (TRG-Tr); a source follower element (SF-Tr) for converting the charges in the floating diffusion (FD) into a voltage signal with a gain determined by the quantity of the charges; and a reset element (RST-Tr) for resetting the floating diffusion (FD) to a predetermined potential.  See paragraphs 0046-0050.

	Consider claim 15, and as applied to claim 14 above, Takayanagi et al. further teaches that the pixel part has a pixel sharing configuration in such a manner that one floating diffusion, one source follower element and one reset element are shared by a plurality of photoelectric conversion elements and a plurality of transfer elements (“the present embodiment is effective even in a case where each transistor is shared among a plurality of photodiodes”, paragraph 0047).

	Consider claim 16, and as applied to claim 14 above, Takayanagi et al. further teaches that a clip circuit (CDS circuit, 44, figure 13A) is provided at an end of an array of the pixels (PXL, see figure 13A) for limiting a pixel output voltage amplitude (see paragraphs 0092 and 0094).

	Consider claim 17, Takayanagi et al. teaches:
	A method for driving a solid-state imaging device (figures 1, 2, 4 and 22) including: 
	a pixel part (pixel portion, 20, figure 1) having a plurality of pixels arranged in a matrix pattern, the pixels having a photoelectric converting function (see paragraph 0044); 
	a reading part (reading part, 90, figure 1) for reading a pixel signal from the pixel part (The reading part (90) includes a vertical scanning circuit (30), readout circuit (40), horizontal scanning circuit (50) and timing control circuit (60), paragraph 0042.), 
	wherein the method comprises steps of: 
	acquiring at least one selected from the group consisting of variation information of the pixels and variation information of the reading part (“white point output”, W, figure 22A, paragraphs 0131, 0132, 0062-0067 and 0128); and 
	generating response data including a unique key (“initial key”) in association with the variation information (W) acquired in the acquiring step, using a fuzzy extractor (figures 22A and 22B, paragraphs 0129-0132), and 
	wherein, in the response data generating step, when a key is regenerated, a unique key (“regeneration key”) is generated using helper data (“helper data”) acquired in generation of an initial key (“initial key”) and variation information (“white point output”, W’) acquired in the regeneration of the key (see paragraphs 0133-0135, figure 22B).
	However, Takayanagi et al. does not explicitly teach that the regeneration key is generated using reliability information determined based on the variation information acquired in the regeneration of the key.
	Ishiki et al. similarly teaches generating a unique ID (i.e. key) for a device by utilizing pixel variations in CMOS image sensors (see the first paragraph of “2. Error bit analysis of CIS-PUF”).
	However, in the first paragraph of “2. Error bit analysis of CIS-PUF” Ishiki et al. teaches that the repeatability of the IDs was checked, and the probability of an error bit (bit inversion rate) was 0.86%.  To remedy this, Ishiki et al. teaches that stable and unstable bits (i.e. reliability information) are determined by examining the output distribution of 100 images (see the second paragraph of “2. Error bit analysis of CIS-PUF”).  Ishiki et al. teaches that this reliability information is used to mask unstable bits in ID regeneration (i.e. key regeneration) in “3. Bit masking for reducing errors”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

	Consider claim 18, Takayanagi et al. teaches:
	An electronic apparatus (figure 25) comprising:
	a solid-state imaging device (CMOS image sensor, 110, paragraph 0170); and
	an optical system (optical system, 120) for forming a subject image on the solid-state imaging device (see paragraph 0170),
	wherein the solid-state imaging device (see figures 1, 2, 4 and 22) includes:
	a pixel part (pixel portion, 20, figure 1) having a plurality of pixels arranged in a matrix pattern, the pixels having a photoelectric converting function (see paragraph 0044); 
	a reading part (reading part, 90, figure 1) for reading a pixel signal from the pixel part (The reading part (90) includes a vertical scanning circuit (30), readout circuit (40), horizontal scanning circuit (50) and timing control circuit (60), paragraph 0042.); and 
	a response data generating part (key generation part, 82, figures 4 and 22, paragraph 0061) including a fuzzy extractor (figures 22A and 22B, paragraphs 0129 and 0130), the response data generating part (82) generating response data including a unique key (“initial key”) in association with at least one selected from the group consisting of variation information of the pixels (“white point output”, W, figure 22A) and variation information of the reading part (For instance, the initial key is associated with white flaws of the pixels, paragraphs 0131, 0132, 0062-0067 and 0128, see figure 22A.), wherein, 
	when regenerating a key, the response data generating part (82, figure 4 and 22) generates a unique key (“regeneration key”) using helper data (“helper data”) acquired in generation of an initial key (“initial key”) and variation information (“white point output”, W’) acquired in the regeneration of the key (see paragraphs 0133-0135, figure 22B).
	However, Takayanagi et al. does not explicitly teach that the regeneration key is generated using reliability information determined based on the variation information acquired in the regeneration of the key.
	Ishiki et al. similarly teaches generating a unique ID (i.e. key) for a device by utilizing pixel variations in CMOS image sensors (see the first paragraph of “2. Error bit analysis of CIS-PUF”).
	However, in the first paragraph of “2. Error bit analysis of CIS-PUF” Ishiki et al. teaches that the repeatability of the IDs was checked, and the probability of an error bit (bit inversion rate) was 0.86%.  To remedy this, Ishiki et al. teaches that stable and unstable bits (i.e. reliability information) are determined by examining the output distribution of 100 images (see the second paragraph of “2. Error bit analysis of CIS-PUF”).  Ishiki et al. teaches that this reliability information is used to mask unstable bits in ID regeneration (i.e. key regeneration) in “3. Bit masking for reducing errors”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the regeneration key taught by Takayanagi et al. be generated using reliability information determined based on the variation information acquired in the regeneration of the key as taught by Ishiki et al. for the benefit of reducing a number of error bits in the key regeneration (Ishiki et al., see “3. Bit masking for reducing errors”).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 11, the prior art of record does not teach nor reasonably suggest that the key regenerating part includes: a reliability information acquiring part for acquiring the reliability information Q determined based on the variation information acquired as a response including an error when the key is regenerated; a first multiplier for performing a multiplication on the reliability information Q and the variation information W(x)E acquired as a response including an error when the key is regenerated, to acquire first data W(x)E(x)Q; a second multiplier for performing a multiplication on the helper data W(x)C and the first data including the reliability information Q to acquire second data C(x)E(x)Q resulting from a multiplication on the codeword C of the error correction code, an error component E and the reliability information Q; an error correcting part for decoding the second data C(x)E(x)Q using correlation decoding using the reliability information Q to acquire an estimated codeword C'; a third multiplier for performing a multiplication on the estimated codeword C' provided by the error correcting part and the helper data W(x)C to acquire estimated variation information W'; and a second hash part for subjecting the estimated variation information W' to a hash function (Hash) to acquire a hash value and outputting the hash value as a regenerated key, in combination with the other elements recited in parent claims 1, 9 and 10.

	Claims 12 and 13 contain allowable subject matter as depending from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mai et al. (US 10,218,517) teaches obtaining reliability information for each bit of a PUF (see Abstract).
Danger et al. (US 2018/0183614) teaches an apparatus for generating keys using a PUF and a reliability threshold (see figures 2, 5 and 19).
Lao et al. (“Efficient Fuzzy Extractor Implementations for PUF Based Authentication”) teaches truncating high-entropy bits and bypassing low-entropy bits in order to account for reliability in a fuzzy extractors (see pages 119-124).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696